[Cite as Strongsville v. Abouelainein, 2016-Ohio-19.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 102608



                             CITY OF STRONGSVILLE
                                                              PLAINTIFF-APPELLEE

                                                        vs.

                                 FADI ABOUELAINEIN
                                                              DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED

                                        Criminal Appeal from the
                                         Berea Municipal Court
                                         Case No. 14TRD04953

               BEFORE:           Blackmon, J., E.T. Gallagher, P.J., and Stewart, J.

              RELEASED AND JOURNALIZED:                          January 7, 2016
ATTORNEY FOR APPELLANT

Alan H. Kraus
Lazzaro and Kraus
20133 Farnsleigh Road, 2nd Floor
Shaker Heights, Ohio 44122


ATTORNEY FOR APPELLEE

George F. Lonjak
Prosecuting Attorney
City of Strongsville
614 Superior Avenue
Suite 1310
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} In this accelerated appeal, appellant Fadi Abouelainein (“Abouelainein”)

appeals his conviction for violating Strongsville Codified Ordinances 432.08 (a) and (b)

and assigns the following two errors for our review:

       I. The trial court erred in finding appellant guilty for the traffic offense
       under Strongsville Codified Ordinances 432.08(a) and (b) as there was
       insufficient evidence of the essential elements of the traffic violation
       charged.

       II. Appellant’s conviction of violating Strongsville Codified Ordinances

       432.08(a) and (b) is against the manifest weight of the evidence.

       {¶2} Having reviewed the record and pertinent law, we affirm Abouelainein’s

conviction. The apposite facts follow.

       {¶3} On August 4, 2014, as a result of a motor vehicle accident, Abouelainein

was charged with violating Strongsville Codified Ordinances 432.08(a) and (b).

Abouelainein pled not guilty, and the matter proceeded to a bench trial.

       {¶4} The evidence produced at trial indicated that the accident occurred at 4:40

p.m., at the intersection of Pearl Road and South Drive in Strongsville, Ohio. Joshua

Novak pulled up to the stop sign on South Road. He wanted to make a left turn onto

Pearl Road to head north. In order to do so, he had to go across several lanes of traffic

on Pearl Road. There are two regular lanes heading south on Pearl Road in this area, and

there was also a multi-turn lane in the center of the road, which is a lane that allows turns

in both directions.
       {¶5} Heather Skebo stopped her car at the Pearl Road and South Drive

intersection in the lane closest to the multi-turn lane. According to Skebo, there is a sign

instructing vehicles on Pearl Road to not block the South Drive entrance.

       {¶6} As Novak pulled out cautiously to make his left turn, Abouelainein entered

the multi-turn lane on Pearl Road to turn onto Whitney Drive, which was 300 feet past

South Drive. As he did so, he hit the front driver’s side of Novak’s vehicle. According

to Skebo and Novak, Abouelainein came “out of nowhere.”              Novak estimated that

Abouelainein was traveling approximately 35 mph.

       {¶7} Officer Albert Heyne responded to the accident. He stated that other than

the arrows on the multi-turn lane, the intersection of Pearl Road and South Drive do not

have any traffic control devices controlling the exit and entry to South Drive. The officer

cited Abouelainein for misuse of the multi-turn lane. He stated that according to the

Ohio Bureau of Motor Vehicles Drivers’ Handbook, a driver may not enter the

multi-turning lane until the driver is preparing to make the turn. It is not to be used for

passing other drivers. He stated that the only reason Abouelainein would have been in

that lane was to take a left turn onto Whitney Drive, which was 300 feet past South Drive.

 There was nowhere else to make a left turn. Therefore, he concluded that Abouelainein

must have been using the multi-turn lane in order to pass the traffic that was backed up on

Pearl Road to get to Whitney. Abouelainein did not testify.
       {¶8} The trial court concluded that Abouelainein violated the traffic ordinance

and ordered Abouelainein to pay a $50 fine plus court costs. The matter was stayed

pending appeal.

                                Sufficiency of the Evidence

       {¶9} Abouelainein argues that the evidence in support of his conviction for the

traffic violation was insufficient.

       {¶10} Crim.R. 29 mandates that the trial court issue a judgment of acquittal where

the prosecution’s evidence is insufficient to sustain a conviction for the offense.

Cleveland v. Pate, 8th Dist. Cuyahoga No. 99321, 2013-Ohio-5571. Crim.R. 29(A) and

sufficiency of evidence review require the same analysis. State v. Mitchell, 8th Dist.

Cuyahoga No. 95095, 2011-Ohio-1241, citing State v. Tenace, 109 Ohio St. 3d 255,

2006-Ohio-2417, 847 N.E.2d 386.         A challenge to the sufficiency of the evidence

supporting a conviction requires the court to determine whether the prosecution has met

its burden of production at trial. State v. Givan, 8th Dist. Cuyahoga No. 94609,

2011-Ohio-100, citing State v. Thompkins, 78 Ohio St. 3d 380, 1997-Ohio-52, 678 N.E.2d
541.

       {¶11} The relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt. State v. Vickers, 8th Dist.

Cuyahoga No. 97365, 2013-Ohio-1337, citing State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492 (1991), paragraph two of the syllabus.
      {¶12} Abouelainein was cited under Strongsville Codified Ordinances 432.08(a)

and (b). These sections provide as follows:

      Whenever any roadway has been divided into two or more clearly marked
      lanes for traffic or wherever traffic is lawfully moving in two or more
      substantially continuous lines in the same direction, the following rules
      apply:

      (a) A vehicle shall be driven, as nearly as is practicable, entirely within a
      single lane or line of traffic and shall not be moved from such lane or line
      until the driver has first ascertained that such movement can be made with
      safety.

      (b) Upon a roadway, which is divided into three lanes and provides for
      two-way movement of traffic, a vehicle shall not be driven in the center
      lane except when overtaking and passing another vehicle where the
      roadway is clearly visible and such center lane is clear of traffic within a
      safe distance, or when preparing for a left turn, or where such center lane is
      at the time allocated exclusively to traffic moving in the direction the
      vehicle is proceedings and is posted with signs to give notice of such
      allocation.

      {¶13} In the instant case, the accident occurred when Abouelainein drove his

vehicle in the Pearl Road multi-turn lane in an area where there was nowhere for him to

turn for at least 300 more feet. Although at trial Abouelainein’s attorney made much of

the fact that there was no sign to give notice of the multi-lane allocation, Officer Heyne

testified that the pavement was clearly marked with arrows. According to the officer, the

Ohio Bureau of Motor Vehicles Handbook of Motor Vehicle Laws sets forth the law

governing multi-turn lanes. The handbook states that the lane “must not be used for

passing. It may be used only to make the turning movement. Vehicles from either

direction may use the lane immediately prior to making a left hand turn.”       Using the

multi-turn lane for 300 feet prior to making a left hand turn is not the proper use of a
multi-turn lane. This was not a dedicated left hand turn lane, but a lane to be used by

traffic proceeding in both directions.    The lane allows an area to wait to turn without

impeding the traffic in the other lanes. Here, the evidence showed the lane was marked

with multi-directional left arrows, indicating that this was not a dedicated left turn lane,

but a lane to be shared with oncoming traffic.    Thus, there was sufficient evidence that

Abouelainein violated Strongsville Codified Ordinances 432.08(b).

       {¶14} Moreover, both Novak and Skebo testified that Abouelainein was traveling

at a high rate of speed and “came out of nowhere.” This was an area congested with

rush-hour traffic.   Thus, Abouelainein was driving through the area without first

ascertaining if it was safe to proceed.     Thus, there was also sufficient evidence that

Abouelainein violated Strongsville Codified Ordinances 432.08(a).

       {¶15} Abouelainein also contends that his citation failed to explicitly state the

exact section he violated. His ticket stated “illegal lane usage” and cited to Strongsville

Codified Ordinances 432.08, without telling him which section of that ordinance he

violated.   “Traffic offenses need not be issued with the specificity of indictments.”

Cleveland v. Austin, 55 Ohio App. 2d 215, 220, 380 N.E.2d 1357 (8th Dist.1978). While

a traffic citation must provide notice of the nature of the charge, that notice can be

satisfied where the ticket indicates the basic facts and sets forth the ordinance at issue.

Bellville v. Kieffaber, 114 Ohio St. 3d 124, 2007-Ohio-3763, 870 N.E.2d 697, ¶ 19, citing

Austin. In the instant case, the ticket adequately advised Abouelainein of the charge he

was facing. Abouelainein’s first assigned error is overruled.
                            Manifest Weight of the Evidence

       {¶16} Abouelainein also contends that his convictions were against the manifest

weight of the evidence.

       {¶17} In State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

the Ohio Supreme Court addressed the standard of review for a criminal manifest weight

challenge, as follows:

       The criminal manifest-weight-of-the-evidence standard was explained in
       State v. Thompkins (1997), 78 Ohio St. 3d 380, 678 N.E.2d 541. In
       Thompkins, the court distinguished between sufficiency of the evidence and
       manifest weight of the evidence, finding that these concepts differ both
       qualitatively and quantitatively. Id. at 386, 678 N.E.2d 541. The court
       held that sufficiency of the evidence is a test of adequacy as to whether the
       evidence is legally sufficient to support a verdict as a matter of law, but
       weight of the evidence addresses the evidence’s effect of inducing belief.
       Id. at 386-387, 678 N.E.2d 541. In other words, a reviewing court asks
       whose evidence is more persuasive — the state’s or the defendant’s? We
       went on to hold that although there may be sufficient evidence to support a
       judgment, it could nevertheless be against the manifest weight of the
       evidence. Id. at 387, 678 N.E.2d 541. “When a court of appeals reverses
       a judgment of a trial court on the basis that the verdict is against the weight
       of the evidence, the appellate court sits as a ‘thirteenth juror’ and disagrees
       with the factfinder’s resolution of the conflicting testimony.” Id. at 387,
       678 N.E.2d 541, citing Tibbs v. Florida (1982), 457 U.S. 31, 42, 102 S. Ct.
2211, 72 L. Ed. 2d 652.

Id. at ¶ 25.

       {¶18} An appellate court may not merely substitute its view for that of the jury, but

must find that “in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.”      Thompkins at 387.     Accordingly, reversal on manifest weight
grounds is reserved for “the exceptional case in which the evidence weighs heavily

against the conviction.” Id.

       {¶19} Abouelainein has failed to cite to any conflicting evidence. Therefore, we

conclude there is no evidence that the trial court “in resolving conflicts in the evidence”

lost its way so that Abouelainein’s conviction constituted a “manifest miscarriage of

justice.” In the event he is contending that Novak’s behavior after the accident, where he

apologized to Abouelainein, conflicted with his testimony at trial that Abouelainein was

at fault, the trial court did not err by resolving the conflict. Novak testified at trial that he

apologized because it was his first accident and he was scared.                   Accordingly,

Abouelainein’s second assigned error is overruled.

       {¶20} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Berea Municipal Court to carry

this judgment into execution.         Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

EILEEN T. GALLAGHER, P.J., CONCURS;
MELODY J. STEWART, J., DISSENTS
(SEE ATTACHED DISSENTING OPINION)



MELODY J. STEWART, J., DISSENTING:

       {¶21} By its own terms, Strongsville Codified Ordinances 432.08(b) states that a

vehicle shall not be driven in the center lane except “when preparing for a left turn.”

When Abouelainein entered the center turn lane on Pearl Road, that lane was painted with

an arrow indicating a left turn. As the police officer indicated at trial, that left-turn arrow

indicated that from that point forward, the lane was dedicated to a left turn onto Whitney

Drive because there was no other place to make a left turn prior to Whitney Drive. That

being the case, Abouelainein entered the center lane with the intent to make a left turn.

If he passed cars while doing so, that act was incidental to making the turn. To accept

the majority’s interpretation of the ordinance would mean that under no circumstances

could a driver enter a turn lane if doing so resulted in the center lane driver passing

another vehicle in a through lane. That would make center turn lanes useless because

turn lanes are designed to alleviate congestion at intersections, a goal that necessarily

requires that some drivers who enter turn lanes would pass through drivers waiting. If

the city of Strongsville does not want drivers entering the center turn lane where

Abouelainein entered, in this case more than 300 feet from the only left turn that can be

made, the city should not have a left turn arrow prominently painted in the center lane and

more than 300 feet from Whitney Drive, indicating exactly the opposite. The location of

the left turn arrow baits — no encourages — drivers who want to turn left at Whitney
Drive to proceed in a way that the trial court and the majority opinion have determined to

be illegal. Drivers beware.

      {¶22} Finally, there was likewise no evidence to show that Abouelainein violated

Strongsville Codified Ordinances 432.08(a), which states that a vehicle shall not be

moved from a lane of traffic until the driver has first ascertained that such movement can

be made with safety. Abouelainein had the right of way because there was no traffic

signal on Pearl Road at its intersection with South Drive. The driver on South Drive had

a stop sign and thus had the duty to yield to oncoming traffic when making a left turn into

traffic. See R.C. 4511.43(A). Although the driver said that he proceeded cautiously, he

was not cautious enough and failed to yield to Abouelainein.

      {¶23} For these reasons, I respectfully dissent and would vacate the judgment.